               Case 1:03-md-01570-GBD-SN Document 5674 Filed 01/15/20 Page 1 of 1

                             BARASCH MCGARRY SALZMAN & PENSON
                                            ATTORNEYS AT LAW
MICHAEL A. BARASCH
                                                   1 1 P AR K P L A C E                                      LEE LONDON
                                                      S U I TE 1 8 0 1
 BARRY A. SALZMAN*                              NEW YORK, N.Y. 10007                                      MARIYA ATANASOVA
DOMINIQUE A. PENSON                                  (212) 385-8000                                         JAMES STEINER
    BRUCE KAYE                                       1-800-562-9190                                        JENNIFER JIMENEZ
                                                 Fax No. (212) 385-7845
   SARA DIRECTOR                                                                                           REBECCA BRENMAN
   DANA CUTTING                                    www.baraschmcgarry.com                                   TRAVIS CARTER
 *ADMITTED IN NY & CT                                                                                       TREVOR TAYLOR


                                                     January 15, 2020


       VIA ECF

       The Honorable George B. Daniels                                      The Honorable Sarah Netburn
       United States District Court                                         U.S. Magistrate Judge
       Southern District of New York                                        United States District Court
       Daniel Patrick Moynihan United States Courthouse                     District of New York
       500 Pearl Street                                                     Thurgood Marshall U.S. Courthouse
       New York, NY 10007                                                   40 Foley Square
                                                                            New York, NY 10007


                  Re:    In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
                         Asciutto, et al. v. Islamic Republic of Iran, 20-cv-00411. (member case of Federal
                         Insurance Co., et al. v. al Qaida et al., No. 03-cv-06978 and Ashton, et al. v. al Qaeda
                         Islamic Army, et al., No. 02-cv-06977)
       Dear Judge Daniels and Magistrate Judge Netburn:

                As required by the Court’s October 28, 2019 Amended Order Approving Notices to Conform,
       Short Form Complaints and Notices of Amendment (ECF Doc. 5234), we submit this letter on behalf of
       the Asciutto Plaintiffs, who have filed a Short Form Complaint against the Islamic Republic of Iran
       (“Iran”) and write to request that the action be made part of this multi-district litigation (03 MDL 1570).
       We have also filed a Related Case Statement on the civil docket, explaining why the newly filed case is
       related to 03 MDL 1570.

                We will be filing a motion for partial final default judgments against Iran for the Asciutto
       Plaintiffs in order to submit their applications to the United States Victims of State Sponsored Terrorism,
       which we hope to do on or before February 19, 2020, which is the last day for new claimants to file
       applications for consideration in the third round of payments.
                                                          Respectfully,


                                                          /s/ Barry Salzman
                                                          Barry Salzman
       cc:        All counsel via ECF
